Citation Nr: 0328010	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  92-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The appellant served on active duty from June 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Houston, Texas.  The rating decision denied an evaluation in 
excess of 30 percent for anxiety reaction, as the appellant's 
disability was then characterized.  The 30 percent evaluation 
had been assigned in a May 1959 rating decision.

The Board remanded the claim in August 1992 and March 1997 
for the purpose of development.  In January 1999, the RO 
issued a rating decision increasing the evaluation of the 
disability to 50 percent from October 31, 1990.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claimant is presumed to be 
seeking the maximum evaluation available for a disability and 
therefore, an increase in the evaluation during the course of 
the appeal that is less than total does not terminate the 
appeal).  In July 1999, the Board remanded the claim so that 
the RO could accomplish additional development.  A VA 
psychiatric examination performed in January 2000 resulted in 
a change in the appellant's psychiatric diagnosis to PTSD.  
In May 2000, the RO issued a rating decision recharacterizing 
the service-connected disability as PTSD and denying an 
increased rating.

In December 2000, the Board issued a decision also denying an 
increased rating for PTSD.  The appellant appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (the Court).  

In an order dated in April 2003, the Court vacated the 
December 2000 decision and remanded the claim for 
readjudication consistent with its directives.  


REMAND

The Board finds that the claim should be remanded to the RO.  
The evaluation at issue is effective from October 31, 1990, 
and during the course of the appeal, the diagnosis of the 
appellant's psychiatric disability has changed.  It appears 
to the Board in light of these factors that another VA 
medical examination is needed to assist VA adjudicators in 
determining what the proper evaluation of the disability 
should be from the October 31, 1990 effective date.

Because the period embraced by the evaluation at issue in 
this case is an especially long one, however, it is 
particularly important for VA adjudicators to be mindful that 
in evaluations of a given disability, that disability must be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2002).  The Court has stated:  "These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition."  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991) (emphasis added).  

It is noted that schedule for rating mental disorders was 
revised effective as of November 7, 1996.  See 61 Fed. Reg. 
52,695-702 (1996).  The Court held in Karnas v. Derwinski 
that when the law controlling an issue changes after a claim 
has been filed or reopened but before the appeal of the 
administrative or judicial decision of that claim has been 
concluded, as is the case here, the version of the statute or 
regulation that is more favorable to the appellant will apply 
absent Congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  Revised criteria 
cannot be used to determine what ratings were warranted for a 
disability prior to their effective date.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); Green v. Brown, 10 Vet. App. 111, 116-
19 (1997).  However, where revised rating criteria are more 
favorable to a disability evaluation at issue, VA 
adjudicators should apply them to the facts to the extent 
permitted by law and in every increased rating case, should 
make separate findings about the level of disability under 
the former and the revised rating criteria in the course of 
determining the rating to be assigned.  See VAOPGCPREC 3-2000 
(April 10, 2000).  Of course, if the former rating criteria 
are more favorable to a disability evaluation at issue as it 
was manifested throughout the period embraced by the rating, 
they may be used exclusively.  Karnas.

Under both the former and the revised rating criteria, social 
and industrial impairment serve as the basis of the rating.  
The former rating provisions, by their terms, inquire whether 
industrial impairment attributable to the psychiatric 
disorder is total (where the veteran is "[d]emonstrably 
unable to obtain or retain employment"), "severe," 
"considerable," "definite," or "mild."  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  Concerning the current 
rating provisions, the Court has stated that "VA must assign 
a disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering."  
Mauerhan v. Principi, 16 Vet. App. 436, 440-41 (2002).  The 
Court noted that the symptomatology described in the current 
rating provisions in connection with particular evaluations 
"are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Id. at 442.

The Board finds that the appellant should be afforded a 
current VA examination in order to ensure the proper 
assessment of his psychiatric disability as it has been 
manifested, and as it may have varied, during the evaluation 
period in concern.  Therefore, the claim will be remanded.  

Before the VA examination is performed on remand, it should 
be ensured that all outstanding records of treatment, VA and 
private, relevant to the claim have been obtained.  The 
claims file contains (in addition to certain VA treatment 
records dated in the 1960's) treatment records from the 
Providence, Rhode Island VA medical facility that are dated 
between June 1988 and September 1991.  There are no current 
treatment records on file.  The RO should try to associate 
with the claims file any other outstanding medical treatment 
records covering the entire period with which this claim is 
concerned.

The corrective action sought in this Remand is required by 
the Veterans Claims Assistance Act of 2000 (the VCAA).  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA 
contains extensive provisions potentially affecting the 
adjudication of claims for VA benefits.  New regulations have 
been promulgated implementing the statute.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The statute significantly 
heightens what were VA's duties under the former law to 
assist the claimant in development of evidence, and to 
provide notices, pertinent to the claim.  

As the appellant's claim was pending before VA at the time 
that the VCAA was enacted, it must be developed and 
adjudicated within the framework established by the statute 
and implementing regulations.  Karnas, 1 Vet. App. 308; cf. 
Kuzma v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 
(Fed. Cir. Aug. 25, 2003) (VCAA did not apply to a claim that 
was the subject of a Board decision entered before the 
enactment of the VCAA).

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7010 
(Fed. Cir. Sept. 22, 2003).

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if such is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Under the VCAA, VA has a duty to assist a 
claimant with obtaining medical and other documentary 
evidence pertinent to a claim.  38 U.S.C.A. § 5103(A)(b), 
(c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is required to make 
reasonable efforts to obtain records pertinent to the claim 
and to notify the claimant if the records could not be 
secured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  

Before May 1, 2003, the Board would have carried out this 
development on its own pursuant to its authority under 
revised regulation 38 C.F.R. § 19.9(a)(2), a final rule that 
went into effect on February 22, 2002.  However, the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held in Disabled American Veterans that when the 
Board develops evidence or other information considered 
necessary to substantiate a claim for VA benefits and then 
readjudicates the claim without the claimant's having waived 
initial consideration of that evidence or other information 
by the agency of original jurisdiction, the claimant is 
denied the right under 38 U.S.C. § 7104(a) to "one review on 
appeal to the Secretary."  38 U.S.C.A. § 7104(a) (West 
2002).  Hence, the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) as contrary to section 7104.  Disabled American 
Veterans, 327 F.3d at 1346-48.  In light of both this holding 
and policy considerations, VA has determined that the 
Veterans Benefits Administration (VBA) would conduct all 
evidentiary development pertinent to a claim on appeal other 
than certain specific development that the Board carries out 
pursuant to statute.  See 38 U.S.C.A. §§ 7107(b), 7109(a) 
(West 2002).  It is now the policy of the Board that apart 
from this limited class, all development of evidence will be 
conducted at the level of the agency of original 
jurisdiction.  

The VCAA also charges VA with a duty to provide claimants 
with certain notice concerning the status of their claims.  
Under the VCAA, VA must notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  The notice must 
refer to the time period, one year from the date of such 
notice, established by the VCAA in which evidence may be 
submitted in support of a claim.  38 U.S.C.A. § 5103; see 
Disabled American Veterans, 327 F.3d at 1353-54; Paralyzed 
Veterans of America.  Specific guidelines concerning the 
content of this notice are found in the implementing 
regulations.  See 38 C.F.R. § 3.159(b).

The RO has not issued such notice to the appellant concerning 
his claim for an increased evaluation of his psychiatric 
disability.

The decision of the Court in Quartuccio v. Principi 
emphasized the importance of the notice required by section 
5103 of the VCAA, as did the decision of the Court of Appeals 
in Disabled American Veterans.  More recently, in Paralyzed 
Veterans of America, the decision promulgated on September 
22, 2003, the Court of Appeals invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court of 
Appeals made a conclusion similar to the one it reached in 
Disabled American Veterans, in which it reviewed 38 C.F.R. 
§ 19.9, a related Board regulation.  The Court of Appeals 
found in Paralyzed Veterans of America that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) for claimants to respond 
to the VCAA notice issued under section 5103 is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the one-year response period provided by 
section 5103.  Therefore, since this case is being remanded 
for additional development, the RO must take this opportunity 
to inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and other applicable legal 
precedent.

3  With the notice referred to in 
paragraph 2, above, or separately, the RO 
should make a request in writing to the 
appellant that he identify or submit any 
additional evidence or information 
relevant to his claim, to include VA and 
non-VA treatment records dated from 
September 1991 to the present.  A copy of 
the letter to the appellant should be 
sent to his representative.

The appellant and his representative 
should then be given appropriate time to 
respond, and the RO should attempt to 
obtain the identified records or other 
information.  

The RO should document in the claims file 
all attempts to secure this evidence and 
should provide appropriate notice to the 
appellant and his representative 
regarding records that could not be 
obtained.  

Regardless of what response, if any, the 
appellant gives, the RO should seek all 
records concerning treatment for a mental 
disorder prepared at any VA medical 
facility in Texas between September 1991 
and the present.

The RO should document in the claims file 
all attempts to secure documentary 
evidence and should provide appropriate 
notice to the appellant and his 
representative regarding records that 
could not be obtained.  

4.  After the actions requested in 
paragraphs 1 through 3 have been 
completed, the RO should schedule the 
appellant for a VA psychiatric 
examination.  The examination is to 
assess the nature and severity of the 
appellant's psychiatric disability 
(characterized earlier as an anxiety 
disorder and currently as PTSD) from 
October 31, 1990.  

The examiner must review all 
documentation in the claims file 
pertinent to the disability, including 
any new medical records or other evidence 
obtained as a result of the directives in 
paragraphs 1-3, above.

All diagnostic studies and tests, to 
include psychological testing, thought 
necessary by the examiner should be 
performed.

The examination report should include 
discussion of the nature, frequency, 
duration, and severity from October 31, 
1990 to the present of all of the 
appellant's symptoms associated with 
anxiety disorder and PTSD; an assessment 
of the appellant's day-to-day functioning 
as it has affected his social 
interactions and his employability from 
October 31, 1990 to the present; and 
assignment of current and past-year 
Global Assessment of Functioning (GAF) 
scores.  To the extent possible, using 
both clinical evaluation and review of 
the pertinent examination reports and 
treatment records, the examiner should 
explain whether the appellant's symptoms 
and/or functional impairment, if any, 
have varied in severity during the period 
from October 31, 1990 to the present and 
it they have, should attempt to describe 
when during this period the severity of 
the disability has varied and to what 
extent.  

In addition, the examination report 
should include: 

A.  For the period from October 31, 1990 
to the present discussion of the presence 
or absence of symptoms listed in the 
former VA General Rating Formula for 
Psychoneurotic Disorders in 38 C.F.R. 
§ 4.132 and 

B.  For the period from November 7, 1996 
to the present discussion of the presence 
or absence of symptoms listed in the 
current VA General Rating Formula for 
Mental Disorders in 38 C.F.R. § 4.130 
(2002)

ascribed to psychiatric disabilities that 
could be rated at 50 percent or higher.  
The examiner must be furnished with 
copies of both sets of criteria, clearly 
annotated to indicate the criteria for 
50, 70, and 100 percent ratings.

5.  Thereafter, the RO should 
readjudicate the claim.  If the claim is 
not granted in full, the RO should 
provide the appellant and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claim.  The appellant and his 
representative then should be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


